Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 2/5/2021, is a final office action.

Response to Arguments
2.	Independent claims 1, 7, 12 and 18 are amended to include additional limitations. The remarks filed 2/5/2021 state the previously cited prior art does not disclose these amended limitations. In view of the amendment to the claims, rejections of the pending claims are stated below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

3.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Graube (US 4,739,276) in view of Wajcer et al (US 2006/0181283) further in view of Pariseau (2014/0268141).
	Regarding claim 1, Graube discloses a method of determining a fault condition of a cable of a shared bus (Column 1, lines 6-12: the following invention relates to a method and apparatus for digital time domain reflectometry. The use of time domain reflectometers is a well-known method of establishing the locations of faults and discontinuities in electric cable. Column 2, lines 6-10: the circuitry comprising the time domain reflectometer of the invention may be housed within a central computer which is connected to the cable under test. Other peripheral devices may be connected at other points along the cable under test.), comprising: 
transmitting a pulse signal from a node to a cable of a shared bus (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test); 
observing a signal received at the node in response to the pulse signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); 
(A representation of the reflected pulse is used to allow the comparison to take place in the comparators.); 
Determining a plurality of values for the observed signal at least partially based on a comparison of an amplitude of each sample of the observed signal to each of a first threshold value having an amplitude greater than the pulse signal and a third threshold value having a negative polarity (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. When the signal is above the high bias voltage, the reflected pulse is sensed. When the signal is below the high bias voltage, a pulse is not sensed. In this case, the bias voltage has a threshold that is higher than the amplitude of the pulse signal. The pulses are also compared against the negative threshold.); and 
determining a fault condition of the cable at least partly based the pulse signal and on the plurality of values  (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. When the signal is above the high bias voltage, the reflected pulse is sensed. When the signal is below the high bias voltage, a pulse is not sensed. In this case, the bias voltage has a threshold that is higher than the amplitude of the pulse signal. The pulses are also compared against the negative threshold.).  
Graube does not disclose the use of a second threshold value having an amplitude between the amplitude of the pulse signal and zero.
Wajcer discloses an apparatus and method of cable diagnostics utilizing time domain reflectometry. Peak detection algorithms are utilized to determine the peak of the reflected pulses. Figures 3 and 4 discloses the algorithms. Step 92 of figure 3 discloses the step of determining if the sample being compared is positive. This determination is necessary to determine if the peak is a positive peak value. Figure 4 discloses step 102 to determine if the sample value is negative. When detecting a positive peak, when the sample value is compared to zero and is found to be greater than that threshold, the sample will be a positive value. Utilizing this step allows accurate peaks to be declared. It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to utilize this comparison of the sample with a second threshold that is between the amplitude of the pulse signal and zero as taught by Wajcer into the apparatus and method of Graube to improve the detection of the reflected pulse and allow for an increased ability to detect faults that are present in the cable, improving the efficiency of the system.
The combination of Graube and Wajcer does not disclose the number of samples that are utilized to observe the first, second or third signal. Graube discloses the reflected pulse or pulses are observed by the digital circuitry to allow the comparison to the bias voltage thresholds but does not disclose a plurality of samples of each reflected pulse to identify the reflected pulse. 

Regarding claim 4, the combination discloses wherein determining the plurality of values for each of the one or more observed signals at least partially based on the comparison comprises:  
comparing the observed signal to the first threshold value to determine a first value of a sample of the observed signal relative to the first threshold value (Graube: Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The high bias voltage is the threshold.); 
comparing the observed signal to the second threshold value to determine a second value of the sample of the observed signal relative to the second threshold value (Wajcer discloses an apparatus and method of cable diagnostics utilizing time domain reflectometry. Peak detection algorithms are utilized to determine the peak of the reflected pulses. Figures 3 and 4 discloses the algorithms. Step 92 of figure 3 discloses the step of determining if the sample being compared is positive. This determination is necessary to determine if the peak is a positive peak value. Figure 4 discloses step 102 to determine if the sample value is negative. When detecting a positive peak, when the sample value is compared to zero and is found to be greater than that threshold, the sample will be a positive value. Zero is the threshold.); and 
comparing the observed signal to the third threshold value to determine a third value of the sample of the observed signal relative to the third threshold value (Graube: Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The low bias voltage is the threshold.)
Regarding claim 5, Graube discloses wherein determining the fault condition of the cable comprising determining the fault condition of the cable based on the first (Column 2, lines 51-65: When a reflected pulse is received by the voltage comparator which exceeds the high or low value of the bias voltage, a detection signal is sent to the control logic. An algorithm determines the location of the fault. Claim 1: whereby the location of impedance mismatches along said cable under test may be determined.).
Regarding claim 6, the combination discloses the method stated above. Graube discloses the comparison of the reflected pulse as shown in figure 3. Figure 3 shows the representation of the reflected pulse being compared to the positive and negative bias voltage thresholds and when those thresholds are exceeded, a fault is detected. The combination does not disclose the sampling rate used to properly represent the reflected pulse in the digital circuitry of figure 2. However, official notice is taken that it is a design choice for the specific sampling rate to produce an acceptable representation of the reflected pulse of the cable under test. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select any one of the acceptable sampling rates to provide an accurate representation of the reflected pulse. The higher the sampling rate, the more accurate the representation. 

4.	Claims 7, 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graube (US 4,739,276) in view of Pariseau (2014/0268141).
Regarding claim, 7 Graube discloses a method of detecting a cable fault (Column 1, lines 6-12: the following invention relates to a method and apparatus for digital time domain reflectometry. The use of time domain reflectometers is a well-known method of establishing the locations of faults and discontinuities in electric cable.), comprising: 
transmitting a first pulse signal from a node to a cable of a shared bus (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. The pulses can be labeled first pulse or second pulse or third pulse.); 
observing a first signal received at the node in response to the transmitted first pulse signal pulse (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); 
determining a state of the observed first signal at each sampling time of a number of sampling times of the observed first signal based on a comparison of the observed first signal at each sampling time to a first threshold value being positive and between double an amplitude of the first pulse signal and the amplitude of the first pulse signal (Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the first comparator, the reflected pulse will be compared to a positive value. When the signal is above the high bias voltage, the reflected pulse is sensed. When the signal is below the high bias voltage, a pulse is not sensed. In this case, the bias voltage has a threshold that is higher than the amplitude of the pulse signal.); 
(At some time, a second pulse will be transmitted in the system. column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. Column 2, lines 37-45: if no reflected pulse is sensed by the voltage comparator at arbitrary bias levels, the computer may cause a bias generator to lower the bias voltages so that they are closer to the standard signal level for the type of cable under test. With these reduced bias voltage set, another test pulse is transmitted.); 
observing a second signal received at the node in response to the transmitted second pulse signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. Column 2, lines 42-45: another test pulse is transmitted and any reflected voltage pulses are once again examined in the voltage comparator.); 
determining a state of the observed second signal at each sampling time of a number of sampling times of the observed second signal based on a comparison of the observed second signal at each sampling time of the number of sampling times of the observed second signal to at a second threshold value (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The second threshold for the high bias voltage will be between the amplitude of the second pulse and zero since the pulse is detected in comparison with the updated high bias voltage.); and 
transmitting a third pulse signal from the node to the cable of the shared bus (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. Column 2, lines 45-50: if no reflected pulse exceeds upper and lower values of the bias voltages, the bias voltages are reduced again and yet another test pulse may be transmitted.); 
observing a third signal received at the node in response to the transmitted third pulse signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. Column 2, lines 45-50: if no reflected pulse exceeds upper and lower values of the bias voltages, the bias voltages are reduced again and yet another test pulse may be transmitted. This process may continue until the user is satisfied that there are no impedance mismatches of sufficient significance.); 
determining a state of the observed third signal at each sampling time of a number of sampling times of the observed third signal based on a comparison of the observed third signal at each sampling time of the number of sampling times of the observed third signal to a third threshold value (Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test. If no reflected pulse exceeds upper and lower values of the bias voltages, the bias voltages are reduced again and yet another test pulse may be transmitted. This process may continue until the user is satisfied that there are no impedance mismatches of sufficient significance. The threshold will be between the negative amplitude of the third pulse and zero when a negative pulse is detected.); and 
determining a fault condition based on the state of the observed first signal at each sampling time of the number of sampling times of the observed first signal, the state of the observed second signal at each sampling time of the number of sampling times of the observed second signal, and the state of the observed third signal at each sampling time of the number of sampling times of the observed third signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.).  
Graube does not discloses the number of samples that are utilized to observe the first, second or third signal. Graube discloses the reflected pulse or pulses are observed 
Pariseau discloses a method and apparatus for identifying a pulse. Figure 5 discloses a series of pulses. Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples are taken to determine the pulse’s shape and duration. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. The more samples, the more precision can be achieved. Using the plurality of samples rather than a single sample will allow a proper representation of the pulse to be determined. For example, if a single sample was utilized for pulse A, the fact the pulse exceeded the threshold 555 may not have been determined since only a portion of the pulse meets the threshold 555. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of multiple samples to determine the shape and duration of the pulses as taught by Pariseau into the fault detection method and apparatus of Graube.
Regarding claim 8, the combination of Graube and Pariseau discloses wherein determining the fault condition comprises determining a state of a reflection signal at each sampling time of the number of sampling times based on the state of the observed first signal at each sampling time of the number of sampling times, the state of the observed second signal at each sampling time of the number of sampling times, and the state of the observed third signal at each sampling time of the number of sampling times (Graube: Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. Pariseau: Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples are taken to determine the pulse’s shape and duration. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. The more samples, the more precision can be achieved.).
Regarding claim 12, Graube discloses a method of determining a fault condition of a cable of a network (Column 1, lines 6-12: the following invention relates to a method and apparatus for digital time domain reflectometry. The use of time domain reflectometers is a well-known method of establishing the locations of faults and discontinuities in electric cable. Column 2, lines 6-10: the circuitry comprising the time domain reflectometer of the invention may be housed within a central computer which is connected to the cable under test. Other peripheral devices may be connected at other points along the cable under test. Column 3, lines 7-22: the time domain reflectometer of the present invention may operate on a network.), comprising: 
transmitting a plurality of pulse signals from a node to a cable of a shared bus (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test. With these reduced bias voltages set, another test pulse is transmitted and any reflected voltage pulses are once again examined in the voltage comparator. If no reflected pulse exceeds upper and lower values of the bias voltages, the bias voltages are reduced again and yet another test pulse may be transmitted.); 
observing a number of signals received at the node in response to the plurality of pulse signals (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); 
Determining a plurality of values for each of the one or more observed signals at least partially based on a comparison of an amplitude of each sample of each one of the observed signal to each of a first threshold value, a second threshold value and a third threshold value (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test. With these reduced bias voltages set, another test pulse is transmitted and any reflected voltage pulses are once again examined in the voltage comparator. If no reflected pulse exceeds upper and lower values of the bias voltages, the bias voltages are reduced again and yet another test pulse may be transmitted. This process may continue until the user is satisfied that there are no impedance mismatches of sufficient significance. Therefore, Graube discloses each of the three reflected pulses described is compared to each of the three sets of bias voltage thresholds.), the first threshold value is greater than an amplitude of a pulse signal of the plurality of pulse signals (Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the first comparator, the reflected pulse will be compared to a positive value. When the signal is below the high bias voltage, the reflected pulse is not sensed. The threshold value will be above the amplitude of the pulse signal since the pulse amplitude was not detected. No specific recitation of the second or third threshold values are recited.); and 
determining a fault condition of the cable at least partially based on the number of observed signals (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.).  
Graube does not discloses the number of samples that are utilized to observe the first, second or third signal. Graube discloses the reflected pulse or pulses are observed by the digital circuitry to allow the comparison to the bias voltage thresholds but does not disclose a plurality of samples of each reflected pulse to identify the reflected pulse. 
Pariseau discloses a method and apparatus for identifying a pulse. Figure 5 discloses a series of pulses. Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples are taken to determine the pulse’s shape and duration. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. The more samples, the more precision can be achieved. Using the plurality of samples rather than a single sample will allow a proper representation of the pulse to be determined. For example, if a single sample was utilized for pulse A, the fact the pulse exceeded the threshold 555 may not have been determined since only a portion of the pulse meets the threshold. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of multiple samples to determine the shape and duration of the pulses as taught by Pariseau into the fault detection method and apparatus of Graube.
Regarding claim 13, the combination of Graube and Pariseau discloses wherein determining the fault condition comprises: determining an amplitude of a reflection (Graube: Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The amplitude of the reflected pulse relative to the threshold voltages are the results of the comparisons in the comparators. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.).  
Regarding claim 14, the combination of Graube and Pariseau discloses determining a location of a fault condition based on the reflection signal (Graube: Column 2, lines 51-65: When a reflected pulse is received by the voltage comparator which exceeds the high or low value of the bias voltage, a detection signal is sent to the control logic. An algorithm determines the location of the fault. Claim 1: whereby the location of impedance mismatches along said cable under test may be determined.). 
Regarding claim 15, the combination of Graube and Pariseau discloses wherein determining the fault condition comprises one of detecting an open fault condition and a short fault condition (Graube: Claim 1: whereby the location of impedance mismatches along said cable under test may be determined. If the reflection pulse includes a shape that is similar to the shape of the transmitted pulse, it may be determined that an open fault exists.).  

5.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graube (US 4,739,276) in view of Pariseau (2014/0268141) further in view of Sun et al (US 9,696,361).
Regarding claim 16, the combination of Graube and Pariseau discloses the method stated above. Graube disclose observing the signal at a signal detector. The signal detector is shown in figure 2. Figure 2 discloses a plurality of comparators that will compare the received signal to voltage levels from bias generator 28 in comparators A and B. The combination does not disclose wherein observing the signal received at the node comprises observing the signal at a signal detector of a physical layer (PHY) of the network.  
Sun discloses a method and apparatus for analysis features or characteristics of a cable in a network. Ethernet network devices such as network appliances include physical layer devices with ports that connect to cables. Virtual cable test technology exists that is built into physical layer of these devices and allows an Ethernet PHY to check the quality of a cable connection without the need to unplug the cable, insert a cable tester and loop back the cable far ends. Many such VCT testers are based on time domain reflectometry technology (TDR), in which the VCT tester sends a test pulse into the cable and analyzes a reflected signal to identify features of the cable as stated in column 2, lines 53-64. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the TDR method of the 
Regarding claim 17, the combination discloses at least one of: programming the signal detector with a-the first threshold value being between double the amplitude of the pulse signal and the amplitude of the pulse signal; programming the signal detector with a-the second threshold valu(Graube: Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. When the signal is above the high bias voltage, the reflected pulse is sensed. When the signal is below the high bias voltage, a pulse is not sensed. In this case, the bias voltage has a threshold that is higher than the amplitude of the pulse signal. The pulses are also compared against the negative threshold. Therefore, Graube discloses when the high bias voltage is greater than the amplitude of the pulse signal (when the pulse is not sensed), or when the high bias voltage is greater than zero and lower than the pulse amplitude (when the pulse is sensed.) or when the low bias voltage is greater than the amplitude of the pulse signal (when the pulse is not sensed.).).

6.	Claim 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Graube (US 4,739,276) in view of Wajcer et al (US 2006/0181283) in view of Pariseau (2014/0268141) further in view of Sun et al (US 9,696,361).
Regarding claim 18, Graube discloses a device, comprising: 
a transmitter configured to transmit a plurality of pulse signals to a cable of a shared bus (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test. With these reduced bias voltages set, another test pulse is transmitted and any reflected voltage pulses are once again examined in the voltage comparator. If no reflected pulse exceeds upper and lower values of the bias voltages, the bias voltages are reduced again and yet another test pulse may be transmitted.); 
a receiver configured to observe at least one second signal received in response to the at least one transmitted pulse signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
a signal detector configured to: 
compare an amplitude of each sample of the number of second signals to at least two threshold values (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The detector can be considered to be comparing amplitude to additional threshold values when those additional threshold values are the same values as the explicit V+ and V- bias voltage thresholds. When the pulse is not sensed, the high bias voltage is greater than the amplitude of the pulse.); and 
generate a detector output signal for each sample of each of the number of second signal based on the comparison of the amplitude of each sample of the at least one second signal to the at least two threshold values (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 

receive the detector output signal for each sample of the number of second signals (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.); and 
determine a fault condition of the cable based on the plurality of transmitted pulse signals and on an amplitude of each sample of a number of the samples of the number of second signal (Column 2, lines 51-65: When a reflected pulse is received by the voltage comparator which exceeds the high or low value of the bias voltage, a detection signal is sent to the control logic. An algorithm determines the location of the fault. Claim 1: whereby the location of impedance mismatches along said cable under test may be determined.).  
Graube does not disclose the explicit use of a third threshold value.
Wajcer discloses an apparatus and method of cable diagnostics utilizing time domain reflectometry. Peak detection algorithms are utilized to determine the peak of the reflected pulses. Figures 3 and 4 discloses the algorithms. Step 92 of figure 3 discloses the step of determining if the sample being compared is positive. This determination is necessary to determine if the peak is a positive peak value. Figure 4 discloses step 102 to determine if the sample value is negative. When detecting a 
The combination of Graube and Wajcer does not disclose the number of samples that are utilized to observe the first, second or third signal. Graube discloses the reflected pulse or pulses are observed by the digital circuitry to allow the comparison to the bias voltage thresholds but does not disclose a plurality of samples of each reflected pulse to identify the reflected pulse. 
Pariseau discloses a method and apparatus for identifying a pulse. Figure 5 discloses a series of pulses. Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples are taken to determine the pulse’s shape and duration. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. The more samples, the more precision can be achieved. Using the plurality of samples rather than a single sample will allow a proper representation of the pulse to be determined. For example, if a single sample was utilized for pulse A, the fact the pulse exceeded the threshold 555 may not have been determined since only a portion of the pulse meets the threshold. For these reasons, it would have been obvious for one of 
The combination of Graube, Wajcer and Pariseau does not disclose the device is a single-pair Ethernet physical layer (PHY).
Sun discloses a method and apparatus for analysis features or characteristics of a cable in a network. Ethernet network devices such as network appliances include physical layer devices with ports that connect to cables. Virtual cable test technology exists that is built into physical layer of these devices and allows an Ethernet PHY to check the quality of a cable connection without the need to unplug the cable, insert a cable tester and loop back the cable far ends. Many such VCT testers are based on time domain reflectometry technology (TDR), in which the VCT tester sends a test pulse into the cable and analyzes a reflected signal to identify features of the cable as stated in column 2, lines 53-64. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the TDR method of combination of Graube, Wajcer and Pariseau in the signal detector of a PHY of the network as recited in Sun. Both reference utilize TDR to determine the faults of the cable and will yield predictable results. Utilizing the teachings of Graube in the PHY network will allow additional networks to take advantage of the fault detection, improving the efficiency of those networks.
Regarding claim 21, the combination discloses wherein the signal detector comprises one or more comparators (Graube: figure 2: comparators A and B.).  
(Graube: Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.).  
Regarding claim 23, the combination discloses wherein the one or more comparators comprise three or more comparisons take place (Graube: figure 2: comparators A and B. Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test. This reprogramming of the comparators to allow additional comparisons to take place will allow the two comparators to operate as three or more comparators.).




Allowable Subject Matter
7.	Claims 3, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose each of the limitations of the claims. The claims recite specifics regarding the three threshold values. The cited prior art does not disclose the second threshold is as specified in the claims. The references disclose the second threshold is either the same as the first or third threshold or is a zero threshold to determine if the pulse is positive. The references do not disclose the second threshold is positive value between the amplitude of the amplitude of the pulse and zero. The reference also do not disclose the first and third threshold values have a different absolute value. Graube discloses the high and low bias voltages as V+ and V-. The bias voltages are the same amplitude and Graube does not expressly disclose these bias voltages have a different level as well as a different sign.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/12/2021